DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1, 4-13 are pending. Claims 1, 4 and 5 are currently amended. Claims 8-13 are newly added. The amendments to the claims have overcome the 35 USC 112 second paragraph rejections and the rejections are accordingly withdrawn. The amendments to the claims have overcome the rejections to Claims 1 and 6  under 35 U.S.C. 103 as being unpatentable over Miyashita (JPH08312821), and further in view of  Fritz (US 2018/0066580); Claim 4 under 35 U.S.C. 103 as being unpatentable over Miyashita in view of Fritz as applied to claim 1, and further in view of Martin (US 3378710); Claim 5 under 35 U.S.C. 103 as being unpatentable over Miyashita in view of Fritz as applied to claim 1 and further in view of Lv (US 2018/0202570); Claim 7 under 35 U.S.C. 103 as being unpatentable over Miyashita in view of Fritz as applied to claim 1, and further in view of Suzuki (US 9816639); and accordingly those rejections are withdrawn. 

Allowable Subject Matter
Claims 1, 4-13 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “…the driving side rotary body, the magnetic transmission member, and the driven side rotary body are opposed to each other in the axial direction…the closing plate is interposed between a group, which includes the driving side rotary body and the magnetic transmission member provided in the drive device, and the driven side rotary body provided in the base block.” in combination with the other limitations set forth in the independent claims, where it is noted that Miyashita/Fritz teach the magnetic transmission member axially interposed between the driven side rotary body and the driving side rotary body with the magnetic transmission member in the base block; and Martin teaches the magnetic transmission member radially opposed to the driven side rotary body outside the base block, or in other words in the drive device at that radial location, and there is a lack of teaching in the art of the above claimed arrangement, and it would not have been obvious to one of ordinary skill in the art to provide such, especially without improper hindsight construction of the same, and as it may apply. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753